Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 1 of 14 PagelD# 324

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

UNITED STATES OF AMERICA F Case No. 1:19dm50
vs. . Alexandria, Virginia
‘ September 12, 2019
JOHN DOE 2010R03793, . 4:00 p.m.

Defendant. , sep Reo CTED

TRANSCRIPT OF CONTEMPT HEARING
BEFORE THE HONORABLE ANTHONY J. TRENGA
UNITED STATES DISTRICT JUDGE

APPEARANCES:

FOR THE UNITED STATES: GORDON D. KROMBERG, AUSA
KELLEN S. DWYER, AUSA
THOMAS W. TRAXLER, AUSA
United States Attorney's Office
2100 Jamieson Avenue
Alexandria, VA 22314

FOR THE GRAND JURY WITNESS: JEFFREY D. ZIMMERMAN, ESQ.
Jeffrey Zimmerman PLLC
108 North Alfred Street
Alexandria, VA 22314

and

SARAH KUNSTLER, ESQ.
Kunstler Law
42 Broadway, Suite 12-122
New York, NY 10004

OFFICIAL COURT REPORTER: ANNELIESE J. THOMSON, RDR, CRR
U.S. District Court, Third Floor

401 Courthouse Square
Alexandria, VA 22314
(703) 299-8595

(Pages 1 - 16)

COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES

 

 

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 2 of 14 PagelD# 325

10

il

12

13

14

15

16

17

18

19

20

24

22

23

24

25

 

 

PROCEEDINGS
(Grand Jury Witness present.)

THE CLERK: Case No. 1:19dm50, United States v. John
Doe, 2010R03793. Counsel, will you please note your
appearances for the record.

MR. DWYER: Good afternoon, Your Honor. ‘Kellen
Dwyer, Gordon Kromberg, and Thomas Traxler for the United
States.

THE COURT: All right.

MR. ZIMMERMAN: Good afternoon, Judge. Jeffrey
Zimmerman and Sarah Kunstler in the flesh for the witness,
Jeremy Hammond, who is in custody and present in court.

THE COURT: All right. This is a continuation of the
under seal hearing. Let me hear from the government. What's
the situation?

MR. DWYER: Your Honor, the government will be moving
for Mr. Hammond to be held in civil contempt based on his
refusal to comply with the Court's order that he testify fully
in. front of the grand jury. At approximately 2:00 this
afternoon, Mr. Hammond appeared before the grand jury.

3 |

3

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 3 of 14 PagelD# 326

10

Lf

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

 

 

The seven questions that he refused to answer in sum

and substance were:

We have these questions here in writing that we're
happy to hand up for the Court. The government would submit
that in order to head off any potential factual dispute about,
you know, the form of the questions or exactly what was said,

that the Court could ask these questions to Mr. Hammond

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 4 of 14 PagelD# 327

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

directly, and if he refuses to answer them, then I think the
contempt will be clear and indisputable.

And the last point, I know that defense counsel
intends to ask to put off this contempt hearing for some period
of time. The government would object to that on a number of
grounds. I think first that Mr. Hammond has already objected
to answering these questions and complying with the Court's
order. After consulting with counsel, based on claimed
statutory and constitutional grounds, the government doesn't
know what those grounds are. Presumably, defense counsel does,
so if they could put those on the record, do that today, that
would be most efficient.

And then secondly, you know, the longer this is put
off, this is time when Mr. Hammond, who we believe is already
in contempt, would not be being coerced, because his time in
the interim would still be counting towards his sentence and
wouldn't be coercive time as a result of his contempt.

Thank you.

THE COURT: Well, if he were cited for contempt, his
contempt time would, would not count towards his existing

sentence, It would be in addition.

MR. DWYER: I think that's right, Your Honor, but I
think that -- and correct me if I'm wrong -- that if we, if we
put off having the hearing, that the time between now and then

would not count.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 5 of 14 PagelD# 328

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: Right, I understand. These seven
questions, other than additional questions that his answers
might suggest, is that the full scope of questioning that you
would want of him?

MR. DWYER: No, Your Honor. I think that the line of
questioning kind of stopped abruptly once Mr. Hammond began to
ask to consult with his attorneys for each question and then
refused to answer. If he did come back to the grand jury and
begin answering and cooperating, there are a number of other
questions that we would like to ask him, but certainly I think
some of these seven are the, are the general topics -- some of
the general topics that we'd want to cover.

THE COURT: All right.

MR. DWYER: And I have a set of the questions I can
pass up to the Court.

THE COURT: All right, if you would.

MR. DWYER: Thank you.

THE COURT: All right. Mr. Zimmerman or
Ms. Kunstler?

MR. ZIMMERMAN: Good afternoon, Your Honor.

THE COURT: Yes.

MR. ZIMMERMAN: As the government indicated and as we
indicated to them, we will be moving -- we are moving this
Court to continue this contempt hearing. The government's

primary argument -- or their only argument for going forward

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 6 of 14 PagelD# 329

10

di

12

13

14

15

16

qi.

18

19

20

21

22

23

24

25

 

 

today is efficiency, and we would argue, of course, process.

Federal Rule of Criminal Procedure 42, which is
criminal contempt, but the Supreme Court and numerous courts
have held that it applies to -- in the civil contempt context,
the procedural protections do, allows the defendant a
reasonable time to prepare a defense, states the essential
facts constituting the charged criminal contempt, and describe
it as such.

And so just here, just now, or with the questions
earlier, we've heard the allegations; and we've gotten the
questions; and, in fact, Mr. Hammond answered numerous
questions in front of the grand jury. My recollection is we
were outside the grand jury for closer to 30 minutes, and I
understand some of that would have been introductory remarks,
before he first came out to discuss what the questions were
with us.

And so we need time to prepare. We would also move
the Court for a transcript of the grand jury of all of the
questions and all of the answers. The government has the
advantage of having been in the grand jury room, and we were
not.

In the event that this goes up on appeal, we would
need the grand jury transcript as part of the record. As the
Court is aware, this whole proceeding is already sealed for

those concerns.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 7 of 14 PagelD# 330

10

11

12

13

14

15

16

17

18

19

20

24.

22

23

24

25

f

 

 

— - : | 7

THE COURT: All right.

MR. ZIMMERMAN: Finally, Judge, in addition to the.
legal right ,to process, there is no exigency here. The
government aroused yesterday that the. reason we had to =
forward is they really wanted to get ieee, answers in front of
this grand jury, which, as I understand, is no longer sitting
as of now. So we are now in a procedural posture where there's
no reason to 6 forward.

I guess the government's only other stated geasen was
they wank -- they want Mr. Hammond to feel the compulsion of a
contempt citation right now, but that's certainly far -- he's
already in jail. He's served an enormous amount of time, you
know, for this whole circumstance, and whatever concerns there
are for efficieney or for him feeling a compulsion are
certainly far secondary to the concerns for due process, to the
process he's entitled under Rule 42 to general due process
concerns, es argue for the Court that there is -any just cause
for hin to refuse to answer those questions. Because, of
course, we're not talking about somebody with a blanket
refusal. And we need the transcript and time and -- to respond
to that.

THE COURT: Can you tell me what his reason is for
not answering these questions? |

MR. ZIMMERMAN: We do, Judge. We believe -- we've

laid out some of, some of the, what we believe is a predicate

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 8 of 14 PagelD# 331

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

in the motions, but without the transcript and without just
some time to do research now that we actually have the
questions, we just were really at the 11th hour here. I mean,
we're just coming out of the grand jury room about an hour ago.

And it isn't sufficient time to prepare to defend him
against this contempt. And, and balancing against that,
there's just -- there's no real counterweight to going forward
now except, well, you know, we're kind of all here.

So we need time, Judge. We need time, and we're
entitled to time to fairly respond to this, and we would move
the Court to continue this hearing.

THE COURT: All right.

MR. DWYER: Your Honor, just briefly, we would submit
that there's been no basis shown to give the witness's counsel
a, what is presumptively a secret grand jury transcript. We've
just read the seven questions that he won't answer, and he
either has some sort of basis to object to those questions or
he doesn't. The fact that he answered other questions doesn't
make it less contempt that he won't answer these seven.

And furthermore, I'd submit that it doesn't come down
to the particular wording of any particular questions. It's
quite clear that Mr. Hammond does not want to answer any
questions related to the topic of those seven, and if that's
the case and if he has no basis, we submit that he's already

today in contempt.

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 9 of 14 PagelD# 332

 

9
1 THE COURT: All right. Let me see government counsel

2 at the bench.
3 (Ex parte bench conference on the record.)

4 * * * ” *

2 (PAGES 10 AND 11 NOT INCLUDED IN THIS VOLUME. )

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

29

 

 

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 10 of 14 PagelD# 333

10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

12

THE COURT: Mr. Zimmerman, I could hear directly from
Mr. Hammond, but could either of you put on the record at this
point in any more detail the basis for the objections?

MR. ZIMMERMAN: You know, Your Honor, we think --

THE COURT: He has a -- he has an immunity order
a

MR. ZIMMERMAN: He does.

THE COURT: All right.

MR. ZIMMERMAN: I appreciate that, Judge.

THE COURT: So what, what -- just give me a flavor of
what arguably would be --

MR. ZIMMERMAN: I think one of the concerns --

THE COURT: -- the objections.

MR. ZIMMERMAN: -- is that -- one of the concerns
which is laid out to some extent in the initial pleadings is a
concern about abuse of the grand jury process, and to that
extent, as for the argument for a transcript, context matters,
and so we would need -- we would argue that we would want all
of the questions and all of the answers, not simply the
questions that he didn't answer, and that, that there are
only ~- the Court has a supervisory function over the grand
jury and that there are only -- there are proper uses and
improper uses, and it would be just cause for Mr. Hammond to
not answer questions if, in fact, this was an improper use, and

to some extent, this argument about what the government has

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 11 of 14 PagelD# 334

10

11

12

Ls

14

is

16

17

18

19

20

21

22

23

24

25

 

 

13

known, how long they've known it, and how they sort of have
everything, was made to, to some extent in the pleadings on the
order to show cause or the motion to quash or however you want
to characterize it.

Having now gone through the process, we submit to the
Court that we need the transcript, and in the -- we feel we
really do need that, but even without that, that we need time
to consider this, and having gotten the questions and having
gotten what is essentially noticed in court today of the
possibility that they're seeking contempt, to form these
arguments.

But that's, you know, we feel that there may have
been -- that there's a good argument there was abuse of the
grand jury process. Again, it's just a hance to develop a
defense.

THE COURT: All right.

MR. ZIMMERMAN: And I think that just as with any
case and any allegation, we have a right to an opportunity to
develop a defense, Judge, and I suggest to submit it in writing
and give the government a chance to respond.

THE COURT: All right.

MR. ZIMMERMAN: Thank you, Judge.

THE COURT: The posture of this case is that the
Court yesterday overruled the motion for rule to show cause why

the order to testify should be quashed, and in considering that

 

Anneliese J. Thomson OCR-USDC/EDVA (703}299-86595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 12 of 14 PagelD# 335

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

motion, the Court reviewed the positions that I hear reprised
here, particularly that there was -- there was grand jury
abuse, and the Court has indicated, indicated yesterday it
sees, sees nothing in this record that would justify that, that
conclusion.

The, the questions have been provided to the Court.
As far as I can tell, the objections are foreclosed by the
grant of immunity, and the questions are entirely proper.

At this point, I would construe the defendant's
position as one of objecting to these questions, triggering the
obligation for the Court to consider and rule on those
objections. The objections, as best I can understand them, are
overruled, and Mr. Hammond is going to be ordered to return to
the grand jury when it next meets and to testify in response to
these questions and any other follow-up questions that may be
put, put to the witness.

Mr. Hammond, I want you to come to the podium.

Mr. Hammond, I'm ordering you to return to the grand jury at
its next sitting and to testify fully and accurately and
truthfully to the questions that are presented to you. If you
persist in any refusal to answer those questions, you'll be
cited for contempt, and if you're adjudicated in contempt,
you'll be confined for the length of the grand jury or up to 18
months, and you may also be fined.

You may also if you persist in not answering those

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 13 of 14 PagelD# 336

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

questions, you could be cited for criminal contempt and face an
additional period of incarceration. And all that time would be
in addition to any, any current sentence that you're, you're
serving.

So I would ask you to reflect on how do you want to
proceed in this case. I would encourage you to speak --
continue to speak with your lawyers. I would encourage counsel
to continue speaking with, with the government. And at this
point, this will be, this will be the order of the Court.

So you'll be ordered to testify. Any objections are
overruled, and you're ordered to testify before the grand jury
at its next sitting.

All right. Is there anything further on this?

MR. DWYER: Your Honor, just to clarify the Court's
order, is there presently a finding of contempt?

THE COURT: No.

MR. DWYER: Okay. Thank you.

THE COURT: No. All right. Anything else?

MR. DWYER: Not from the government, Your Honor.

MR. ZIMMERMAN: No, thank you, Judge.

THE COURT: All right. The Court will stand in
recess.

(Which were all the proceedings

had at this time.)

 

Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595

 
Case 1:19-dm-00050-AJT Document 31 Filed 11/18/19 Page 14 of 14 PagelD# 337

 

16

1 CERTIFICATE OF THE REPORTER
2 I certify that the foregoing is a correct transcript of

3 the record of proceedings in the above-entitled matter.

Ot
: ye J. Thomson
7

10
11
12
Lo
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Anneliese J. Thomson OCR-USDC/EDVA (703) 299-8595
